Title: To John Adams from Timothy Pickering, 19 December 1796
From: Pickering, Timothy
To: Adams, John



Sir
Department of State, Decr. 19th. 1796.

By the direction of the President of the United States, I have the honor to inclose a report of the Director of the Mint, suggesting the expediency of some alterations in its establishment, to render it less expensive to the public, and more accommodating to depositors. The report is accompanied with statements of the gold, silver, and copper coins issued from the mint from its commencement to the 24th. of the last month; accounts of the gold and silver bullion which has been deposited; and an account of wastage and a deficit in the silver coinage, which requires an appropriation of two thousand eight hundred and twenty dollars and seventy one cents, to reimburse depositors.
I am, with great respect, / Sir, / your most obedt. Servant
Timothy Pickering